On July 21, 2005, the Defendant was sentenced for Theft, a felony, in violation of Section 45-6-301(1), MCA, the imposition of the sentence upon the Defendant was deferred for a term of Six (6) years. The period of deferral is subject to the conditions outlined in the Judgment and Sentence given July 21, 2005.
On November 9,2006, the Court revoked the deferred sentence given July 21,2005. The Defendant was committed to the Department of Corrections for a period of Ten (10) years, with Five (5) years suspended. The sentence shall run concurrent to the sentence imposed on the Defendant in Valley County DC-2005-01. It is recommended that the Defendant be considered for placement at Connections Corrections and/or the Treasure State Training Facility (Boot Camp), followed by placement at a pre-release facility; and other conditions outlined in the Order of Revocation, Judgment and Sentence given November 9, 2006; and must comply with all requirements imposed by the Court’s Judgment of July 21,2005.
On January 25, 2013, the Court revoked the suspended sentence given November 9, 2006. On February 20, 2013, the Defendant was committed to the Department of Corrections for a period of Five (5) years, concurrent to his present incarceration and to his sentence from Lewis and Clark County. It was the recommendation of the Court that as conditions of probation, and recommended conditions of parole, the Defendant comply with all requirements imposed by the Court’s Judgments of July 21, 2005, and November 9, 2006; and other conditions given in the Order of Revocation, Judgment and Sentence on February 20, 2013.
On August 1,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was represented by Travis Ahner, Flathead County Attorney’s Office.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is *53inadequate or excessive.
DATED this 26th day of September, 2013.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 1st day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.